United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-3152
                                 ___________

Melvin Mayweather,                       *
                                         *
             Appellee,                   *
                                         *
      v.                                 *
                                         *
Lethell Davis; CO-1, Correctional        *
Security Officer, Benton Unit,           *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
Major Nolan, Chief of Security,          * District Court for the
Benton Unit; Nuby Courtney, Warden, * Eastern District of Arkansas.
Benton Unit; G. D. Guntharp,             *    [UNPUBLISHED]
Assistant Director, Central Office,      *
                                         *
             Defendants,                 *
                                         *
Larry Norris, Director, Arkansas         *
Department of Correction,                *
                                         *
             Appellees.                  *
                                    ___________

                        Submitted: January 7, 1999
                            Filed: January 13, 1999
                                ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________
PER CURIAM.

       Lethell Davis, a correction officer with the Arkansas Department of Correction,
brings this interlocutory appeal from the district court’s1 order denying his motion for
summary judgment, on the grounds of qualified immunity, in Melvin Mayweather’s
lawsuit against him brought under 42 U.S.C. § 1983. Having carefully reviewed the
record and the parties’ submissions, we conclude that the district court was correct.
See Walden v. Carmack, 156 F.3d 861, 868 (8th Cir. 1998) (standard of review).
Accordingly, we affirm the order of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Jerry
W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-